Berry, J.
There is sufficient evidence in this case that the chattel mortgage was made, not only for the purpose of securing the plaintiff’s claim, but also for the purpose of putting the* mortgaged property out of the reach of the mortgagor’s other creditors,, and hindering and delaying them in the collection of their demands, and, probably, of forcing such creditors to a settlement of some kind. That this evidence is contradicted is not important. As to the value of the mortgaged goods, the evidence goes to show that at or just about the time when the-mortgage was executed, an invoice was made, in taking which both plaintiff and the mortgagor participated, finding the goods to be worth $3,300, and that the goods so valued constituted “the stock” mortgaged. It further appears that the plaintiff took possession of the goods, and foreclosed his mort*433gage by selling the same. In these circumstances, as there is no evidence attacking or impugning the correctness of the invoice valuation, we think it sufficient to uphold the value adjudged by the court below, to wit, $3,000.
Order affirmed.